Citation Nr: 1141883	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-27 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery bypass disease, status-post coronary artery bypass graft, prior to June 8, 2011.

2.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery bypass disease, status-post coronary artery bypass graft, on or after June 8, 2011.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1967 to September 1969 and from April 1984 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for coronary artery disease and assigned an initial rating of 30 percent effective from May 1, 2007.   

A July 2011 Decision Review Officer (DRO) decision later assigned an initial rating of 60 percent effective from June 8, 2011, for the Veteran's coronary artery disease.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

The Board also notes that the Veteran had originally requested a hearing before the Board.  However, he later withdrew his request in September 2011.

The issue of entitlement to service connection for a sternum infection following coronary artery bypass surgery was raised by the Veteran in his May 2007 formal claim, but the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran underwent an uncomplicated quadruple bypass surgery in 1998.

2.  Prior to June 8, 2011, the Veteran's coronary artery disease was not productive of congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs, or  left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.

3.  On or after June 8, 2011, the Veteran's coronary artery disease has not been productive of chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for coronary artery disease, status-post coronary artery bypass graft, prior to June 8, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7005, 7017 (2011).

2.  The criteria for an initial rating in excess of 60 percent for coronary artery disease, status-post coronary artery bypass graft, on or after June 8, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7005, 7017 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for coronary artery bypass disease.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his coronary artery bypass disease. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issues being decided herein.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but as noted above, he withdrew his request in September 2011.  

In addition, the Veteran was afforded VA examinations in June 2007 and June 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the June 2011 VA examination obtained in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on an examination, and fully addresses the rating criteria that are relevant to rating the disabilities in this case. 

Moreover, the Veteran has not asserted that the examinations were inadequate, and there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11- 95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  Given the many opportunities the Veteran has had to submit evidence and argument in support of his appeal, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.   Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole- recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The Veteran's coronary artery bypass disease, status-post coronary artery bypass graft, has been assigned a 30 percent disability evaluation from May 1, 2007, to June 8, 2011, and a 60 percent disability evaluation effective from June 8, 2011, pursuant to 38 C.F.R. § 4.104, Diagnostic Codes 7017-7005. See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Under Diagnostic Code 7005 and 7017, a 30 percent disability evaluation is contemplated when there is a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year; when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is warranted where there is chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.   38 C.F.R. § 4.104, Diagnostic Codes 7007, 7017.

A 100 percent disability evaluation is also warranted under Diagnostic Code 7017 for the three months following hospital admission for surgery.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the LVEF has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year and when a 100 percent evaluation can be assigned on another basis.   If LVEF testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of a veteran's cardiovascular disability.  38 C.F.R. § 4.104

In this case, a March 2007 private treatment summary detailed the findings of a February 2007 private stress test.  The Veteran's METs were measured as being 13.7, and he had no chest pain and moderate shortness of breath and fatigue.

A June 2007 VA general medicine examination noted that the Veteran underwent an uncomplicated quadruple bypass surgery in 1998.  He reported having extremely rare angina with perhaps only one to two episodes since his surgery.  He also stated that he has never had to use Nitroglycerine, and a history of heart failure was denied.  A physical examination found the Veteran's heart to be "regular."  Following this examination, the examiner diagnosed him with coronary artery disease status-post quadruple bypass surgery with a sternal wire infection.  He also estimated that the Veteran's ejection fraction was greater than 50 percent and that his METs were 5 to 6.

A February 2009 VA treatment note indicated that the Veteran underwent a non-VA stress test that was "good," but resulted in him feeling tired when walking up the stairs.  Nevertheless, further episodes of fatigue, shortness of breath, palpitations, syncope, or near scope were denied.  A physical examination revealed a regular heart rate and rhythm without murmurs or gallops.  The provider noted that the Veteran did not want stress tests or echocardiograms performed through VA.

A March 2009 VA treatment note contained the results of the Veteran's January 2009 stress test.  METs were 12.9, and the predicted maximum heart rate (PMHR) was 68 percent.  The test was stopped due to fatigue and shortness of breath, but there was no ischemia or arrhythmia.

A March 2011 VA stress test found left ventricular ejection fraction to be 56 percent.

A VA cardiac examination was performed on June 8, 2011, at which time the Veteran reported having dyspnea when walking up inclines or while climbing five or six steps.  However, he indicated that he was able to walk on flat surfaces without shortness of breath, and he reported exercising by walking one mile two to three times per week.  He denied having any recent episodes of angina or chest pressure, myocardial infarction, heart or pacemaker transplants, an implantable cardioverter defibrillator (AICD), congestive heart failure, or rheumatic heart disease.  The Veteran also reported being able to drive, perform light gardening ,and lift approximately 30 pounds without experiencing chest pain or pressure.  The examiner opined that the Veteran's estimated METs were 3 to 5 based upon his description.  A physical examination found him to have a regular heart rate and rhythm without gallops, rubs, or murmurs.  A March 2011 electrocardiogram (EKG) showed sinus bradycardia, but was otherwise normal.  Following the examination and a review of the Veteran's claims file, the examiner diagnosed him with coronary artery disease, status-post quadruple bypass surgery in 1998.

A rating in excess of 30 percent prior to June 8, 2011, would require one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  However, the June 2007 VA examiner estimated that the Veteran's ejection fraction was greater than 50 percent and that his METs were 5 to 6.  Moreover, the Veteran has denied having heart failure.  As such, he has not been shown to have met the criteria for a higher initial evaluation prior to June 8, 2011.  

A rating in excess of 60 percent on or after June 8, 2011, would require chronic congestive heart failure, a workload of 3 METs or less or left ventricular dysfunction with an ejection fraction of 30 percent or less.  However, the June 2011 VA examination found the Veteran's METs to be between 3 and 5.  The clinical evidence was also negative for congestive heart failure, and the Veteran has not alleged such a disability.  Therefore, a rating in excess of 60 percent is not warranted.  

Moreover, as previously noted, the Veteran underwent his bypass surgery in 1998, and service connection was granted effective from May 1, 2007.  Thus, it has been more than three months since his surgery.  Therefore, the Veteran is not entitled to a 100 percent disability evaluation under Diagnostic Code 7017.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's coronary artery bypass disease is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available for under the diagnostic codes, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected coronary artery bypass disease under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial evaluation in excess of 30 percent for coronary artery bypass disease, status-post coronary artery bypass graft, prior to June 8, 2011, is denied.

An initial evaluation in excess of 60 percent for coronary artery bypass disease, status-post coronary artery bypass graft, on or after June 8, 2011, is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


